Exhibit 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

NEXSTAR BROADCASTING, INC.,

NEXSTAR BROADCASTING GROUP, INC.,

MISSION BROADCASTING, INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

UBS SECURITIES LLC

RBC CAPITAL MARKETS, LLC

 

 

Dated as of November 9, 2012

 

 

 

 

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 9, 2012 by and among Nexstar Broadcasting, Inc., a Delaware
corporation (“Nexstar”), Mission Broadcasting, Inc., a Delaware corporation
(“Mission”) and Nexstar Broadcasting Group, Inc. (“Parent” and, together with
Mission, the “Guarantors”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, UBS Securities LLC and RBC Capital Markets, LLC (collectively, the
“Representatives”), as representative of the several initial purchasers listed
on Schedule I to the Purchase Agreement (each an “Initial Purchaser” and,
collectively, the “Initial Purchasers”), each of whom has agreed to purchase the
Issuer’s 6.875% Senior Notes due 2020 (the “Notes”) pursuant to the Purchase
Agreement (as defined below). The Notes will be guaranteed (the “Note
Guarantees”), jointly and severally, by the Guarantors pursuant to the terms of
the Indenture (as defined below). The Notes and the Note Guarantees are herein
collectively referred to as the “Securities”.

This Agreement is made pursuant to the Purchase Agreement, dated as of
October 24, 2012 (the “Purchase Agreement”), among the Issuer, the Guarantors
and each of Representatives on behalf of itself and each of the other Initial
Purchasers (i) for the benefit of the Initial Purchasers and (ii) for the
benefit of the holders from time to time of the Securities. In order to induce
the Initial Purchasers to purchase the Securities, the Issuer has agreed to
provide the registration rights set forth in this Agreement. The execution and
delivery of this Agreement is a condition to the obligations of the Initial
Purchasers set forth in Section 5(j) of the Purchase Agreement.

The parties hereby agree as follows:

 

  Section 1. Definitions

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Additional Interest Payment Date” means, with respect to the Securities, each
Interest Payment Date.

“Advice” has the meaning set forth in Section 6(c) hereof.

“Agreement” has the meaning set forth in the preamble hereto.

“Broker-Dealer” means any broker or dealer registered under the Exchange Act.

“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions or trust companies located in New
York, New York are authorized or obligated to be closed.

“Closing Date” means the date of this Agreement.

“Commission” means the Securities and Exchange Commission.

“Consummate” a registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Issuer to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Securities that were tendered by Holders thereof pursuant to the
Exchange Offer.

“Effectiveness Target Date” has the meaning set forth in Section 5 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

1



--------------------------------------------------------------------------------

“Exchange Offer” means the registration by the Issuer under the Securities Act
of the Exchange Securities pursuant to a Registration Statement pursuant to
which the Issuer offers the Holders of all outstanding Transfer Restricted
Securities the opportunity to exchange all such outstanding Transfer Restricted
Securities held by such Holders for Exchange Securities in an aggregate
principal amount equal to the aggregate principal amount of the Transfer
Restricted Securities tendered in such exchange offer by such Holders.

“Exchange Offer Registration Statement” means the Registration Statement
relating to the Exchange Offer, including the related Prospectus.

“Exchange Securities” means the 6.875% Senior Notes due 2020 of the same series
under the Indenture as the Notes, to be issued to Holders in exchange for
Transfer Restricted Securities pursuant to this Agreement, which term shall
include any and all Note Guarantees related thereto.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Guarantors” has the meaning set forth in the preamble hereto.

“Holders” has the meaning set forth in Section 2(b) hereof.

“Indemnified Holder” has the meaning set forth in Section 8(a) hereof.

“Indenture” means the Indenture dated as of November 9, 2012 (the “Indenture”),
among the Issuer, the Guarantors and The Bank of New York Mellon, as trustee
(the “Trustee”), pursuant to which the Securities are to be issued, as such
Indenture is amended or supplemented from time to time in accordance with the
terms thereof.

“Initial Placement” means the issuance and sale by the Issuer of the Securities
to the Initial Purchasers pursuant to the Purchase Agreement.

“Initial Purchasers” has the meaning set forth in the preamble hereto.

“Interest Payment Date” has the meaning set forth in the Indenture and the
Notes.

“Issuer” has the meaning set forth in the preamble hereto.

“Mission” has the meaning set forth in the preamble hereto.

“Nexstar” has the meaning set forth in the preamble hereto.

“Note Guarantees” has the meaning set forth in the preamble hereto.

“Notes” has the meaning set forth in the preamble hereto.

“Parent” has the meaning set forth in the preamble hereto.

“Person” means an individual, partnership, corporation, limited liability
company, joint venture, association, joint stock company, trust or
unincorporated organization, or a government or any agency or political
subdivision thereof or any other entity.

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Record Holder” means, with respect to any Interest Payment Date relating to the
Notes, each Person who is a Holder of Notes on the record date with respect to
the Interest Payment Date on which such Interest Payment Date shall occur.

“Registration Default” has the meaning set forth in Section 5 hereof.

“Registration Statement” means any registration statement of the Issuer relating
to (a) an offering of Exchange Securities pursuant to an Exchange Offer or
(b) the registration for resale of Transfer Restricted Securities pursuant to
the Shelf Registration Statement, which is filed pursuant to the provisions of
this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

“Representatives” has the meaning set forth in the preamble hereto.

“Securities” has the meaning set forth in the preamble hereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shelf Filing Deadline” has the meaning set forth in Section 4 hereof.

“Shelf Registration Statement” has the meaning set forth in Section 4 hereof.

“Transfer Restricted Securities” means each Security, until the earliest to
occur of (a) the date on which such Security is exchanged in the Exchange Offer
for an Exchange Security entitled to be resold to the public by the Holder
thereof without complying with the prospectus delivery requirements of the
Securities Act and (b) the date on which such Security has been effectively
registered under the Securities Act and disposed of in accordance with a Shelf
Registration Statement.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Underwritten Registration” or “Underwritten Offering” means a registration in
which securities of the Issuer are sold to an underwriter for reoffering to the
public.

 

  Section 2. Securities Subject to this Agreement

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

 

  Section 3. Registered Exchange Offer

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), the Issuer and each of the Guarantors shall (i) cause to be
filed with the Commission no later than 270 days after the Closing Date (or if
such 270th day is not a Business Day, the next succeeding Business Day), a
Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use their reasonable best efforts to
cause such Registration Statement to become effective no later than 365 days
after the Closing Date (or if such 365th day is not a Business Day, the next
succeeding Business Day), (iii) in connection with the foregoing, (A) file all
pre-effective amendments to such Registration Statement as may be necessary in
order to cause such Registration Statement to become effective, (B) if
applicable, file a post-effective amendment to such Registration Statement
pursuant to Rule 430A under the Securities Act and (C) cause all necessary
filings in connection with the registration and qualification of the Exchange
Securities to be made under the state securities or blue sky laws of such
jurisdictions as are necessary

 

3



--------------------------------------------------------------------------------

to permit Consummation of the Exchange Offer, and (iv) upon the effectiveness of
such Registration Statement, commence the Exchange Offer and issue Exchange
Securities in exchange for all Transfer Restricted Securities tendered pursuant
to the Exchange Offer. The Exchange Offer shall be on the appropriate form
permitting registration of the Exchange Securities to be offered in exchange for
the Transfer Restricted Securities and to permit resales of Transfer Restricted
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.

(b) The Issuer and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is mailed to the Holders. The Issuer and
the Guarantors shall cause the Exchange Offer to comply with all applicable
federal and state securities laws. No securities other than the Exchange
Securities shall be included in the Exchange Offer Registration Statement. The
Issuer and the Guarantors shall use their reasonable best efforts to cause the
Exchange Offer to be Consummated on the earliest practicable date after the
Exchange Offer Registration Statement has become effective, but in no event
later than 45 Business Days after the date on which the Exchange Offer
Registration Statement has been declared effective (or if such 45th day is not a
Business Day, the next succeeding Business Day), unless required by any
applicable federal securities laws.

(c) The Issuer shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for its own account as a result of market-making activities or other trading
activities (other than Transfer Restricted Securities acquired directly from the
Issuer) may exchange such Transfer Restricted Securities pursuant to the
Exchange Offer; however, such Broker-Dealer may be deemed to be an “underwriter”
within the meaning of the Securities Act and must, therefore, deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by such Broker-Dealer in the
Exchange Offer, which prospectus delivery requirement may be satisfied by the
delivery by such Broker-Dealer of the Prospectus contained in the Exchange Offer
Registration Statement. Such “Plan of Distribution” section shall also contain
all other information with respect to such resales by Broker-Dealers that the
Commission may require in order to permit such resales pursuant thereto, but
such “Plan of Distribution” shall not name any such Broker-Dealer or disclose
the amount of Transfer Restricted Securities held by any such Broker-Dealer
except to the extent required by the Commission as a result of a change in
policy after the date of this Agreement.

The Issuer and each of the Guarantors shall use its reasonable best efforts to
keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available for resales of Transfer
Restricted Securities acquired by Broker-Dealers for their own accounts as a
result of market-making activities or other trading activities, and to ensure
that it conforms with the requirements of this Agreement, the Securities Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.

The Issuer shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

  Section 4. Shelf Registration

(a) Shelf Registration. If (i) the Issuer is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with),
(ii) for any reason the Exchange Offer is not Consummated within 45 Business
Days after the date on which the Exchange Offer Registration Statement was
declared effective (or if such 45th day is not a Business Day, the next
succeeding Business Day) or (iii) with respect to any Holder of Transfer
Restricted Securities (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, (B) such Holder may
not resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and that the

 

4



--------------------------------------------------------------------------------

Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder, or (C) such Holder is
a Broker-Dealer and holds Transfer Restricted Securities acquired directly from
the Issuer or one of its affiliates, then, upon such Holder’s request, the
Issuer and the Guarantors shall:

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, a “Shelf Registration Statement”) as promptly as
practicable (such date being the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities the Holders of which shall have provided the information required
pursuant to Section 4(b) hereof; and

(y) use their reasonable best efforts to cause such Shelf Registration Statement
to be declared effective by the Commission on or before the 150th day after the
Shelf Filing Deadline (or if such 150th day is not a Business Day, the next
succeeding Business Day).

The Issuer and each of the Guarantors shall use its reasonable best efforts to
keep such Shelf Registration Statement continuously effective, supplemented and
amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Transfer
Restricted Securities by the Holders of such Transfer Restricted Securities
entitled to the benefit of this Section 4(a), and to ensure that it conforms
with the requirements of this Agreement, the Securities Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of at least one year following the effective date of such Shelf
Registration Statement (or shorter period that will terminate when all the
Transfer Restricted Securities covered by such Shelf Registration Statement have
been sold pursuant to such Shelf Registration Statement).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuer
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Issuer may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make the information previously furnished to the Issuer by
such Holder not materially misleading.

 

  Section 5. Additional Interest

If (i) the Exchange Offer Registration Statement is not filed with the
Commission within 270 days after the Closing Date, (ii) the Exchange Offer
Registration Statement has not been declared effective by the Commission on or
prior to 365 days after the Closing Date (the “Effectiveness Target Date”),
(iii) the Exchange Offer has not been Consummated within 45 Business Days after
the Effectiveness Target Date with respect to the Exchange Offer Registration
Statement, (iv) the Shelf Registration Statement has not been declared effective
150 days after any obligation to file the Shelf Registration Statement pursuant
to this Agreement or (v) any Registration Statement required by this Agreement
is filed and declared effective but shall thereafter cease to be effective or
fail to be usable for its intended purpose without being succeeded immediately
by a post-effective amendment to such Registration Statement that cures such
failure and that is itself immediately declared effective (each such event
referred to in clauses (i) through (v), a “Registration Default”), the Issuer
and the Guarantors hereby agree the interest rate borne by the Transfer
Restricted Securities shall be increased by 0.25% per annum during the 90-day
period immediately following the occurrence of any Registration Default and
shall increase by 0.25% per annum at the end of each subsequent 90-day period,
but in no event shall such increase exceed 1.00% per annum. Following the cure
of all Registration Defaults relating to any particular Transfer Restricted
Securities, the interest rate borne by the relevant Transfer Restricted
Securities will be reduced to the original interest rate borne by such Transfer
Restricted Securities; provided, however, that, if after any such reduction in
interest rate, a different Registration Default occurs, the interest rate borne
by the relevant Transfer Restricted Securities shall again be increased pursuant
to the foregoing provisions.

All obligations of the Issuer and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such Transfer
Restricted Security shall have been satisfied in full.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the increased interest rate
described in this Section 5 is the sole and exclusive remedy available to
Holders due to a Registration Default, so long as the Issuer and each of the
Guarantors are acting in good faith hereunder, including, without limitation,
with respect to satisfying their respective obligations under this Agreement.

 

  Section 6. Registration Procedures

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuer and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use their reasonable best efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with the following provision:

(i) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Issuer, prior to the Consummation thereof, a
written representation to the Issuer (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Issuer, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Issuer’s preparations for
the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Transfer Restricted Securities acquired
by such Holder directly from the Issuer.

(b) Shelf Registration Statement. In connection with a Shelf Registration
Statement, the Issuer and each of the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use their reasonable best efforts to
effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto the Issuer and each of the Guarantors
will as expeditiously as possible prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Securities Act, which form shall be available for the sale of the
Transfer Restricted Securities in accordance with the intended method or methods
of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Transfer Restricted
Securities by Broker-Dealers), the Issuer and each of the Guarantors shall:

(i) use their reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Issuer and the Guarantors shall file promptly an appropriate
amendment to such

 

6



--------------------------------------------------------------------------------

Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use
their reasonable best efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) use their reasonable best efforts to prepare and file with the Commission
such amendments and post-effective amendments to the applicable Registration
Statement as may be necessary to keep the Registration Statement effective for
the applicable period set forth in Section 3 or 4 hereof, as applicable, or such
shorter period as will terminate when all Transfer Restricted Securities covered
by such Registration Statement have been sold; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Issuer and the Guarantors shall use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

(iv) furnish without charge to counsel for the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s), if applicable, in connection with such sale, if any, for a
period of at least five Business Days, and the Issuer will not file any such
Registration Statement or Prospectus or any amendment or supplement to any such
Registration Statement or Prospectus (including all such documents incorporated
by reference) to which an Initial Purchaser or Holder of Transfer Restricted
Securities covered by such Registration Statement or the underwriter(s), if any,
shall reasonably object in writing within five Business Days after the receipt
thereof (such objection to be deemed timely made upon confirmation of telecopy
transmission within such period). The objection of the Initial Purchasers or
underwriter(s), if any, shall be deemed to be reasonable if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains a material misstatement or omission;

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus, provide copies of such
document to counsel for the Initial Purchasers, each selling Holder named in any
Registration Statement, and to the underwriter(s), if any, make the
representatives of the Issuer and the Guarantors available for discussion of
such document and other customary due diligence matters, and include such
information in such document prior to the filing thereof as such selling Holders
or underwriter(s), if any, reasonably may request;

 

7



--------------------------------------------------------------------------------

(vi) make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Registration Statement, and any attorney or
accountant retained by the Initial Purchasers or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Issuer and each of the Guarantors and cause the Issuer’s and the Guarantors’
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the managing underwriter(s), if any;

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Issuer is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Transfer Restricted
Securities covered thereby or the underwriter(s), if any;

(ix) if such documents are not publicly available from the Commission, furnish
to counsel for the Initial Purchasers, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference);

(x) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; the Issuer and each of the Guarantors hereby consents to the use of
the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

(xi) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by any Holder of Transfer Restricted
Securities or underwriter in connection with any sale or resale pursuant to any
Registration Statement contemplated by this Agreement; and the Issuer and each
of the Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder, and each
underwriter(s), if any, in such substance and scope as they may request and as
are customarily made by issuers to underwriters in primary underwritten
offerings, upon the date of the Consummation of the Exchange Offer and, if
applicable, the effectiveness of the Shelf Registration Statement, a
certificate, dated the date of Consummation of the Exchange Offer or the date of
effectiveness of the Shelf Registration Statement, as the case may be, signed by
(y) the President or any Vice President and (z) a principal financial or
accounting officer of the Issuer and each of the Guarantors, confirming, as of
the date thereof, the matters set forth in paragraphs (i), (ii), (iii) and
(iv) of Section 5(g) of the Purchase Agreement and such other matters as such
parties may reasonably request;

 

8



--------------------------------------------------------------------------------

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(xi) hereof and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Issuer or any of the Guarantors pursuant to this
Section 6(c)(xi), if any.

If at any time the representations and warranties of the Issuer and the
Guarantors contemplated in Section 6(c)(xi)(A) hereof cease to be true and
correct, the Issuer or the Guarantors shall so advise the Initial Purchasers and
the underwriters, if any, and each selling Holder promptly and, if requested by
such Persons, shall confirm such advice in writing;

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may request and
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that neither the Issuer
nor any of the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xiii) issue, upon the request of any Holder of Transfer Restricted Securities
covered by the Shelf Registration Statement, Exchange Securities, having an
aggregate principal amount equal to the aggregate principal amount of Transfer
Restricted Securities surrendered to the Issuer by such Holder in exchange
therefor or being sold by such Holder; such Exchange Securities to be registered
in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be; in return, the Transfer Restricted Securities
held by such Holder shall be surrendered to the Issuer for cancellation;

(xiv) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);

(xv) use its reasonable best efforts to cause the Transfer Restricted Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in Section (6)(xii) hereof;

(xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;

 

9



--------------------------------------------------------------------------------

(xvii) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with The Depository Trust Company and take
all other action necessary to ensure that all Securities are eligible for
deposit with The Depository Trust Company;

(xviii) cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;

(xix) otherwise use their reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to their
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 of the Securities Act (which need not be
audited) for the twelve-month period (A) commencing at the end of any fiscal
quarter in which Transfer Restricted Securities are sold to underwriters in a
firm commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the Issuer’s
first fiscal quarter commencing after the effective date of the Registration
Statement;

(xx) cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use their reasonable best efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner;

(xxi) cause all Transfer Restricted Securities covered by the Registration
Statement to be listed on each securities exchange or automated quotation system
on which similar securities issued by the Issuer, if any, are then listed if
requested by the Holders of a majority in aggregate principal amount of
Securities or the managing underwriter(s), if any; and

(xxii) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act, unless such documents are publicly available with the Commission.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuer of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Issuer that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of such notice. In the event the Issuer shall
give any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and
including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xvi) hereof or shall have received the
Advice; however, no such extension shall be taken into account in determining
whether Additional Interest is due pursuant to Section 5 hereof or the amount of
such Additional Interest, it being agreed that the Issuer’s option to suspend
use of a Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 5 hereof.

 

10



--------------------------------------------------------------------------------

  Section 7. Registration Expenses

(a) All expenses incident to the Issuer’s or the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuer or the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)); (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Issuer, the
Guarantors and, subject to Section 7(b) below, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the each of the Issuer and the
Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance).

Each of the Issuer and the Guarantors will, in any event, bear their internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuer or any Guarantor.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuer and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Shearman & Sterling LLP or such other counsel as
may be chosen by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Registration Statement is being
prepared.

 

  Section 8. Indemnification

(a) The Issuer and the Guarantors, jointly and severally, agree to indemnify and
hold harmless (i) each Holder, (ii) each Person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) any Holder (any of the Persons referred to in this clause (ii) being
hereinafter referred to as a “controlling person”) and (iii) the respective
officers, directors, partners, employees, representatives and agents of any
Holder or any controlling person (any Person referred to in clause (i), (ii) or
(iii) may hereinafter be referred to as an “Indemnified Holder”), to the fullest
extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Issuer by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability which the Issuer or any of the Guarantors may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuer or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuer and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Issuer or the Guarantors of their respective
obligations pursuant to

 

11



--------------------------------------------------------------------------------

this Agreement. Such Indemnified Holder shall have the right to employ its own
counsel in any such action and the fees and expenses of such counsel shall be
paid, as incurred, by the Issuer and the Guarantors (regardless of whether it is
ultimately determined that an Indemnified Holder is not entitled to
indemnification hereunder). The Issuer and the Guarantors shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Issuer and the Guarantors shall be liable for any
settlement of any such action or proceeding effected with the Issuer’s prior
written consent, which consent shall not be withheld unreasonably, and each of
the Issuer and the Guarantors agrees to indemnify and hold harmless any
Indemnified Holder from and against any loss, claim, damage, liability or
expense by reason of any settlement of any action effected with the written
consent of the Issuer. The Issuer and the Guarantors shall not, without the
prior written consent of each Indemnified Holder, settle or compromise or
consent to the entry of judgment in or otherwise seek to terminate any pending
or threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuer and the Guarantors and their
respective directors, officers of the Issuer who sign a Registration Statement,
and any Person controlling (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) the Issuer, and the respective officers,
directors, partners, employees, representatives and agents of each such Person,
to the same extent as the foregoing indemnity from the Issuer and the Guarantors
to each of the Indemnified Holders, but only with respect to claims and actions
based on information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Issuer or their directors or officers or
any such controlling Person in respect of which indemnity may be sought against
a Holder of Transfer Restricted Securities, such Holder shall have the rights
and duties given the Issuer and the Guarantors or its directors or officers or
such controlling Person shall have the rights and duties given to each Holder by
the preceding paragraph. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the proceeds received
by such Holder upon the sale of the Securities giving rise to such
indemnification obligation.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or Section 8(b) hereof (other than by
reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Issuer and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Issuer and
the Guarantors shall be deemed to be equal to the total net proceeds from the
Initial Placement as set forth on the cover page of the Offering Memorandum, the
amount of Additional Interest which did not become payable as a result of the
filing of the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments, actions or expenses, or if such allocation is not
permitted by applicable law, the relative fault of the Issuer and the
Guarantors, on the one hand, and of the Indemnified Holder, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations). The relative fault of the Issuer and the Guarantors
on the one hand and of the Indemnified Holder on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer or the Guarantors
or by the Indemnified Holder and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 8(a),
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

Each of the Issuer and Guarantors and each Holder of Transfer Restricted
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation (even if
the

 

12



--------------------------------------------------------------------------------

Holders were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. The amount paid or payable by an
indemnified party as a result of the losses, claims, damages, liabilities or
expenses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the sale of
Transfer Restricted Securities pursuant to a Registration Statement exceeds
(i) the amount paid by such holder for such Transfer Restricted Securities and
(ii) the amount of any damages which such Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(c) are several in
proportion to the respective principal amount of Securities held by each of the
Holders hereunder and not joint.

 

  Section 9. Rule 144A

The Issuer and each of the Guarantors hereby agrees with each Holder, for so
long as any Transfer Restricted Securities remain outstanding, to make available
to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act in order to permit resales
of such Transfer Restricted Securities pursuant to Rule 144A under the
Securities Act.

 

  Section 10. Participation in Underwritten Registrations.

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

  Section 11. Selection of Underwriters.

The Holders of Transfer Restricted Securities covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment
banker(s) and managing underwriter(s) that will administer such offering will be
selected by the Holders of a majority in aggregate principal amount of the
Transfer Restricted Securities included in such offering; provided, however,
that such investment banker(s) and managing underwriter(s) must be reasonably
satisfactory to the Issuer.

 

  Section 12. Miscellaneous

(a) Remedies. The Issuer and each of the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. The Issuer will not, and each of the Guarantors
will not, on or after the date of this Agreement enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof.
Neither the Issuer nor any of the Guarantors has previously entered into any
agreement granting any registration rights with respect to the Securities to any
Person. The rights granted to the Holders hereunder do not in any way conflict
with and are not inconsistent with the rights granted to the holders of the
Issuer’s securities under any agreement in effect on the date hereof.

 

13



--------------------------------------------------------------------------------

(c) Adjustments Affecting the Securities. Neither the Issuer nor any Guarantor
will take any action, or permit any change to occur, with respect to the
Securities that would materially and adversely affect the ability of the Holders
to Consummate any Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Issuer have obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding any Transfer Restricted Securities held by the
Issuer or their affiliates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose securities are being tendered pursuant to the Exchange Offer
and that does not affect directly or indirectly the rights of other Holders
whose securities are not being tendered pursuant to such Exchange Offer may be
given by the Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities being tendered or registered; provided, however,
that, with respect to any matter that directly or indirectly affects the rights
of any Initial Purchaser hereunder, the Issuer shall obtain the written consent
of each such Initial Purchaser with respect to which such amendment,
qualification, supplement, waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

  (i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture;

 

  (ii) if to the Issuer:

Nexstar Broadcasting, Inc.

5215 N. O’Connor Blvd., Suite 1400

Irving, Texas 75039

Facsimile: (972) 373-8888

Attention: Chief Financial Officer

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Facsimile: (212) 446-6460

Attention: Joshua N. Korff, Esq.

All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

 

14



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(l) Additional Guarantors. In the event that any other entity becomes a
Guarantor of the Notes pursuant to the terms of the Indenture, the Issuer shall
cause such additional Guarantor to become a party to this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NEXSTAR BROADCASTING, INC. By:  

/s/ Perry A. Sook

  Name:   Perry A. Sook   Title:   President and Chief Executive Officer NEXSTAR
BROADCASTING GROUP, INC. By:  

/s/ Perry A. Sook

  Name:   /s/ Perry A. Sook   Title:   President and Chief Executive Officer
MISSION BROADCASTING, INC. By:  

/s/ Dennis P. Thatcher

  Name:   Dennis P. Thatcher   Title:   President and Treasurer

Signature Page to the Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

UBS SECURITIES LLC RBC CAPITAL MARKETS, LLC Acting on behalf of themselves and
as Representatives of the several Initial Purchasers named in the attached
Schedule A.

MERRILL LYNCH, PIERCE, FENNER & SMITH

  INCORPORATED

By:  

/s/ Dan Kelly

  Name:   Dan Kelly   Title:   Managing Director UBS SECURITIES LLC By:  

/s/ Daniel Kelsh

  Name:   Daniel Kelsh   Title:   Director By:  

/s/ Aashish Dhakad

  Name:   Aashish Dhakad   Title:   Director RBC CAPITAL MARKETS, LLC By:  

/s/ James S. Wolfe

  Name:   James S. Wolfe   Title:   Managing Director Head of US Leveraged
Finance

Signature Page to the Registration Rights Agreement